DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                               
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Response to Amendment
	Applicant’s amendment filed on 06/21/2022 has been entered. been added. Claims 1-13 and 15 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shino et al. (US 20190306349) in view of Kobayashi(US 20180373481) and Sakikawa(US 20090046318).
Regarding claim 1, Shino teaches an information processing apparatus comprising (fig. 1): 
A memory and a central processing unit determines whether a related application program generated from a standard application program is an immediate execution type in response to a select on the related application program, wherein the central processing unit emphasizes a setting for the related application program generated in a screen area in response to a determination indicating that the related application is not the immediate execution type, wherein the central processing unit executes the related application program_ without displaying the setting in the screen area in response to a determination indicating that the related application is the immediate execution type,
 where the setting (fig. 16A: copy, fax..) , a setting that has been extracted from a plurality of settings to be displayed for the standard application program and whose setting value has been changed from a predetermined state (1202- 1208 in fig. 12 and p0065: there is a difference with respect to any one of the predetermined setting items…p0067: display information as the setting value instruction information (setting value information) to be displayed in the icon display area 1604 and fig. 16A: 511: integrated history). 
Shino does not explicitly teach central processing unit emphasizes a setting for the related application program generated from a standard application program in a screen area in response to a select on the related application program. Wherein the setting.
Kobayashi teaches central processing unit emphasizes a setting for the related application program generated from a standard application program in a screen area in response to a select on the related application program (fig. 5: 308 one-click registration and p0052: the user can change the set values of some setting items, press the registration button 308 for example, and newly register or overwrite and register the one-click icon as a new one-click icon). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shino, and to include central processing unit emphasizes a setting for the related application program generated from a standard application program in a screen area in response to a select on the related application program, so that a burden on the user for performing the print setting can be reduced suggested by Kobayashi(p0052).
Shino in view of Kobayashi does not explicitly disclose processing unit determines whether a related application program generated from a standard application program is an immediate execution type in response to a select on the related application program, wherein the central processing unit emphasizes a setting for the related application program generated in a screen area in response to a determination indicating that the related application is not the immediate execution type, wherein the central processing unit executes the related application program without displaying the setting in the screen area in response to a determination indicating that the related application is the immediate execution type.
Sakikawa teaches determines whether a related application program generated from a standard application program is an immediate execution type in response to a select on the related application program (p0095: by double-clicking an icon, the user can select a printing setting corresponding to the double-clicked icon and have the selected printing setting applied to the content…), wherein the central processing unit emphasizes a setting for the related application program generated in a screen area in response to a determination indicating that the related application is not the immediate execution type (p0095), wherein the central processing unit executes the related application program without displaying the setting in the screen area in response to a determination indicating that the related application is the immediate execution type (p0095: the printer driver 110 reads out a PrintTicket including the selected printing setting from the printing setting data storage folder and applies the content of the read out PrintTicket to a printing-use PrintTicket).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shino in view of Kobayashi, to include processing unit determines whether a related application program generated from a standard application program is an immediate execution type in response to a select on the related application program, wherein the central processing unit emphasizes a setting for the related application program generated in a screen area in response to a determination indicating that the related application is not the immediate execution type, wherein the central processing unit executes the related application program without displaying the setting in the screen area in response to a determination indicating that the related application is the immediate execution type, in order for void registering the same setting for different printer driver suggested by Sakikawa (p0011).

Regarding claim 14, Shino teaches An information processing apparatus comprising: control means for emphasizing, in a screen area for a related application program generated from a standard application program (fig. 16 and 7), 
a setting that has been extracted from a plurality of settings to be displayed for the standard application program and whose setting value has been changed from a predetermined state(1202- 1208 in fig. 12 and p0065: there is a difference with respect to any one of the predetermined setting items…p0067: display information as the setting value instruction information (setting value information) to be displayed in the icon display area 1604 and fig. 16A: 511: integrated history) . 

Regarding claim 2, Shino teaches the information processing apparatus according to claim 1, wherein the control unit emphasizes the setting whose setting value has been changed from the predetermined state by decreasing a number of settings displayed in the screen area for the related application program from a number of settings displayed in a screen area for the standard application program (fig. 7: default setting. p0065: there is a difference with respect to any one of the predetermined setting items…p0067: display information… and fig.16A: integrated history)
Regarding claim 3, Shino teaches the information processing apparatus according to claim 2, wherein the control unit displays, in the screen area for the related application program, a predetermined number of settings including the setting whose setting value has been changed from the predetermined state (fig. 7).

Regarding claim 4, Shino teaches the information processing apparatus according to claim 2, wherein the control unit displays only the setting whose setting value has been changed from the predetermined state in the screen area for the related application program (511 in fig. 16a). 

Regarding claim 5, Shino teaches the information processing apparatus according to claim 3, wherein the control unit displays only the setting whose setting value has been changed from the predetermined state in the screen area for the related application program (fig.16A: integrated history). 

Regarding claim 6, Shino teaches the information processing apparatus according to claim 1, wherein the control unit emphasizes the setting whose setting value has been changed from the predetermined state by displaying the setting whose setting value has been changed from the predetermined state at a position more prioritized than a position of another setting in the screen area for the related application program (p0007: in a state in which initial values registered at factory shipment are.. and fig. 16a: 511).

Regarding claim 7, Shino teaches the information processing apparatus according to claim 6, wherein the control unit sequentially displays the setting whose setting value has been changed from the predetermined state and the other setting in a predetermined direction in the screen area for the related application program (fig. 16).  

Regarding claim 8, Shino teaches the information processing apparatus according to claim 1, wherein the control unit emphasizes the setting whose setting value has been changed from the predetermined state when the related application program is generated from the standard application program or when the related application program is executed (p0053). 

Regarding claim 10, Shino teaches the information processing apparatus according to claim 1, wherein the predetermined state is an initial state after the information processing apparatus is installed at a predetermined place or an original state at a time when the information processing apparatus is shipped from a factory (p0006: receive an instruction for changing the initial values on the setting screen to other initial values than the initial values registered at factory shipment). 

Regarding claim 11, Shino teaches the information processing apparatus according to claim 1, wherein the control unit generates an instruction for a specification field displayed in the screen area for the related application program on a basis of a feature obtained from the setting whose setting value has been changed from the predetermined state (p0064: The predetermined setting items…) . 

Regarding claim 12, Shino teaches the information processing apparatus according to claim 11, wherein the control unit generates the instruction for the specification field displayed in the screen area for the related application program when the related application program is generated from the standard application program or when the related application program is executed (p0065: there is a difference with respect to any one of the predetermined setting items…p0067: display information as the setting value instruction information (setting value information) to be displayed in the icon display area 1604 and fig. 16A: 511: integrated history). 

Regarding claim 13, the claim has been analyzed and rejected with regard to claim 1 and in accordance with Shino’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0006). 
 
	Regarding claim 15, claim 15 recites similar limitations as claim 1, therefore it is rejected for the same reason as claim 1, except a central processing unit that generates an icon for a related application generated from a standard application program and registers the icon in a home screen area, however Kobayashi in fig. 5: 308 on-click icon registration teaches this limitations.
 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shino in view of Kobayashi and Sakikawa as applied to claim 1 above, and further in view of Tsujmoto (US 20140247465).
Regarding claim 9, Shino in view of Kobayashi and Sakikawa does not teach the information processing apparatus according to claim 1, wherein the control unit does not display, in the screen area for the related application program, a setting that has been removed from a screen area for the standard application program. 
Tsujmoto teaches the information processing apparatus according to claim 1, wherein the control unit does not display, in the screen area for the related application program, a setting that has been removed from a screen area for the standard application program (fig. 11 and fig. 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shino in view of Kobayashi and Sakikawa, and to include wherein the control unit does not display, in the screen area for the related application program, a setting that has been removed from a screen area for the standard application program, in order to enable customization according to a user's needs suggested by Tsujmoto (p0006).

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677